DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7, 11-15 and17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claims 3-7:
These claims are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, and for failing to include all the limitations of the claim upon which it depends.
Claim 3 contradicts to parent claim 1.
Claim 1 requires the controller is configured or programmed to control the driver such that the light-transmissive body is vibrated at a resonant frequency for a predetermined period after the discharger is caused to discharge the cleaner, and control the driver such that, after the predetermined period, vibration of the light-transmissive body is stopped or the light-transmissive body is vibrated at a frequency other than the resonant frequency.
In contrast, claim 3 requires the controller is configured or programmed to perform, based on an impedance detected by the detector, tracking control such that the light-transmissive body is always vibrated at a resonant frequency.

As to claims 11-15:
These claims are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, and for failing to include all the limitations of the claim upon which it depends.
Claim 11 contradicts to parent claims 1, 8.
Claims 1, 8 require the controller is configured or programmed to control the driver such that the light-transmissive body is vibrated at a resonant frequency for a predetermined period after the discharger is caused to discharge the cleaner, and control the driver such that, after the predetermined period, vibration of the light-transmissive body is stopped or the light-transmissive body is vibrated at a frequency other than the resonant frequency.
In contrast, claim 3 requires the controller is configured or programmed to perform, based on an impedance detected by the detector, tracking control such that the light-transmissive body is always vibrated at a resonant frequency.


As to claims 17-20:
These claims are of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, and for failing to include all the limitations of the claim upon which it depends.
Claim 17 contradicts to parent claim 9.
Claim 9 requires controlling the driver such that, after the predetermined period, vibration of the light-transmissive body is stopped or the light-transmissive body is vibrated at a frequency other than the resonant frequency.
In contrast, claim 17 requires that the controller performs, based on an impedance detected by the detector, tracking control such that the light-transmissive body is always vibrated at a resonant frequency.

Claims 3-7, 11-15 and17-20 are not further treated on the merits.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear what is a difference in scope of the terms “configured” and “controlled”.
The terms “configured” and “controlled” with respect to the controller conventionally mean the same.
The claims recite both terms in alternative “configured or controlled”.
Such implies that the referenced terms have different scopes.
As the result it is not clear what the scope of each of the terms.
Changing “configured or controlled” to either one of “configured” or “controlled” can obviate the problem.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuratani et al (WO 2018/198465, citations given using US 2020/0057301).
Kuratani et al teach an apparatus and a method as claimed.
The apparatus comprises:
A holder (1);
An imaging element (5),
A light transmissive body (2);
A vibrator (12);
A driver (15) to drive the vibrator;
A discharger (50, 3);
A controller (20). 
The controller is disclosed as configured to control the driver by providing voltage to the driver such that the light-transmissive body is vibrated at a resonant frequency for a predetermined period after the discharger is caused to discharge the cleaner, and control the driver such that, after the predetermined period, vibration of the light-transmissive body is stopped or the light-transmissive body is vibrated at a frequency other than the resonant frequency.
The method is disclosed as conducted by the disclosed apparatus and comprises:
Causes the discharger to discharge the cleaning solution;
controlling the driver such that the light-transmissive body is vibrated at a resonant frequency for a predetermined period after the cleaner is caused to be discharged; and controlling the driver such that, after the predetermined period, vibration of the light-transmissive body is stopped or the light-transmissive body is vibrated at a frequency other than the resonant frequency.
The device is best shown on Figures 2 and 3.
The configuration of the controller with respect to the vibration and the discharge and the method are best shown at Figure 6.
Further, see entire document, especially Figures 2, 3, 6 and the related description and the Detailed Description of the Preferred Embodiments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning apparatuses and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711